UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-51414 LUCAS ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 98-0417780 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6800 West Loop South, #415 Bellaire TX 77401 (Address of principal executive offices) (Zip Code) (713) 528-1881 (Registrant's telephone number, including area code) LUCAS ENERGY, INC. FORM 10-Q For the Quarterly Period Ended December 31, 2009 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements o Consolidated Balance Sheets as of December 31, 2009 and March 31, 2009 (unaudited) 3 o Consolidated Statements of Operations for the three months ended December 31, 2009 and 2008 and for the nine months ended December 31, 2009 and 2008 (unaudited) 4 o Consolidated Statement of Stockholders Equity for the nine months ended December 31, 2009 (unaudited) 5 o Consolidated Statements of Cash Flows for the nine months ended December 31, 2009 and 2008 (unaudited) 6 o Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 EXHIBITS 29 2 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LUCAS ENERGY, INC. Consolidated Balance Sheets (Unaudited) December 31, March 31, CURRENT ASSETS Cash $ 205,455 $ 136,841 Marketable securities 47,300 293,336 Oil and gas receivable 167,930 138,283 Advances to drilling program 273,964 - Accounts receivable-other 26,801 - Deferred financing costs, net of amortization of $138,370 and $49,223, respectively 283,381 121,606 Other current assets 32,578 57,764 TOTAL CURRENT ASSETS 1,037,409 747,830 OIL AND GAS PROPERTIES, FULL COST METHOD Properties subject to amortization 23,097,805 22,794,893 Accumulated depletion, depreciation and amortization (2,168,919 ) (1,721,580 ) OIL AND GAS PROPERTIES, NET 20,928,886 21,073,313 Property, plant and equipment, net of accumulated depreciation of $12,065 and $3,783, respectively 23,904 26,033 Deferred financing costs 6,000 250,922 Other assets 121,469 56,828 TOTAL ASSETS $ 22,117,668 $ 22,154,926 CURRENT LIABILITIES Borrowings on credit facility, current portion $ 2,300,000 $ 300,000 Accounts payable trade 1,601,913 808,598 Advances from working interest owner 333,992 - Stock payable 34,070 - Accrued expenses - 152,472 TOTAL CURRENT LIABILITIES 4,269,975 1,261,070 NON-CURRENT LIABILITIES Borrowings on credit facility, long term portion - 2,350,000 Asset retirement obligations 198,924 181,599 TOTAL LIABILITIES 4,468,899 3,792,669 STOCKHOLDERS EQUITY Preferred stock, 10,000,000 shares authorized of $0.001 par value, no shares issued and outstanding - - Common stock, 25,000,000 shares authorized of $0.001 par value, 11,281,705 issued and 11,244,805 outstanding shares at December 31, 2009, and 10,383,388 issued and 10,346,488 outstanding shares at March 31, 2009 11,281 10,383 Additional paid-in capital 19,480,726 18,864,225 Treasury stock, at cost 36,900 shares (49,159 ) (49,159 ) Accumulated deficit (1,794,079 ) (463,192 ) TOTAL STOCKHOLDERS EQUITY 17,648,769 18,362,257 TOTAL LIABILITIES AND STOCKHOLDERS EQUITY $ 22,117,668 $ 22,154,926 See notes to consolidated financial statements. 3 LUCAS ENERGY, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended December 31, December 31, OIL AND GAS REVENUES $ 477,602 $ 663,078 $ 1,333,284 $ 2,984,900 EXPENSES Lease operating expenses 294,329 492,919 771,191 1,194,877 Depreciation, depletion, amortization and accretion 147,308 238,935 472,990 603,577 General and administrative 407,820 412,045 1,040,929 992,400 Total Expenses 849,457 1,143,899 2,285,110 2,790,854 INCOME (LOSS) FROM OPERATIONS (371,855 ) (480,821 ) (951,826 ) 194,046 OTHER INCOME (EXPENSES) Unrealized (loss) on marketable securities (103,200 ) (2,567,140 ) (124,756 ) (1,801,683 ) Realized (loss) on marketable securities - - (28,785 ) (121,273 ) Interest income - - - 1,970 Interest expense (62,046 ) (40,954 ) (225,520 ) (41,056 ) Total Other Income (Expenses) (165,246 ) (2,608,094 ) (379,061 ) (1,962,042 ) NET INCOME (LOSS) BEFORE INCOME TAXES (537,101 ) (3,088,915 ) (1,330,887 ) (1,767,996 ) INCOME TAX BENEFIT - 1,049,671 - 595,117 NET LOSS $ (537,101 ) $ (2,039,244 ) $ (1,330,887 ) $ (1,172,879 ) LOSS PER SHARE- BASIC AND DILUTED $ (0.05 ) $ (0.20 ) $ (0.12 ) $ ( 0.11 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING BASIC AND DILUTED 11,076,896 10,222,352 10,659,940 10,238,890 See notes to consolidated financial statements. 4 5 LUCAS ENERGY, INC. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,330,887 ) $ (1,172,879 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, amortization and accretion 472,990 603,577 Amortization of deferred financing costs 89,147 31,110 Deferred tax benefit - (595,117 ) Unrealized loss on marketable securities 124,756 1,801,683 Realized loss on marketable securities 28,785 121,273 Share-based compensation 81,183 44,513 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable (73,854 ) 400,644 (Increase) decrease in advances to drilling program (204,316 ) - (Increase) decrease in other current assets 25,186 (31,124 ) (Increase) decrease in other assets - (5,061 ) Increase (decrease) in accounts payable and accrued expenses 640,843 (298,805 ) Increase (decrease) in advances from working interest owners 346,945 - Net Cash Provided by Operating Activities 200,778 899,814 CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for investments - (121,273 ) Proceeds from sale of oil and gas property interests 1,085,136 188,500 Proceeds from sale of marketable securities 92,495 - Purchase office furniture and equipment (6,198 ) - Purchase of oil and gas property and equipment (1,160,456 ) (3,224,443 ) Net Cash Provided by (Used in) Investing Activities 10,977 (3,157,216 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock and warrants 277,500 - Cash paid to retire common stock - (49,159 ) Advances from credit facility, net - 1,734,403 Cash paid for deferred financing costs (6,000 ) - Cash paid for deferred offering costs (64,641 ) - Principal reduction on credit facility (350,000 ) - Net Cash Provided by (Used in) Financing Activities (143,141 ) 1,685,244 NET INCREASE (DECREASE) IN CASH 68,614 (572,158 ) CASH AT BEGINNING OF PERIOD 136,841 1,142,386 CASH AT END OF PERIOD $ 205,455 $ 570,228 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ 134,325 $ 4,337 Income taxes $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES: Adoption of ASC 825 for marketable securities $ - $ 1,229,253 Increase in asset retirement obligations $ 17,325 $ 18,623 Stock issued in connection with acquisition of oil and gas properties $ 279,836 $ 17,378 Receivable extinguished for oil and gas properties $ 17,406 $ - Payable for deferred financing costs $ - $ 201,247 6 LUCAS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Lucas Energy, Inc. ("Lucas") have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Lucas' annual report filed with the SEC on Forms 10-K and 10-K/A for the year ended March 31, 2009. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year 2009 as reported in Form 10-K have been omitted. NOTE 2 ORGANIZATION AND HISTORY The Company was incorporated on December 16, 2003 in the State of Nevada as Panorama Investments, Corp. ( Panorama ). On June 16, 2006 the Company consummated a share exchange with Lucas Energy Resources, Inc. ( Lucas Resources ), a privately held oil and gas company which held oil and gas lease acreage and producing reserves in the State of Texas. The share exchange was made pursuant to a May 19, 2006 Acquisition and Exchange Agreement whereby the Company acquired all of the issued and outstanding capital stock from the Lucas Resources shareholders. The share exchange was effected through an exchange of shares with the prior shareholders of Lucas Resources assuming control of and responsibilities for the Company s activities. In conjunction with the share exchange, the name of Panorama was changed to Lucas Energy, Inc. ( Lucas ). NOTE 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Lucas' consolidated financial statements are based on a number of significant estimates, including oil and gas reserve quantities which are the basis for the calculation of depreciation, depletion and impairment of oil and gas properties, estimates of tax benefits and obligations and timing and costs associated with its retirement obligations. Cash and Cash Equivalents Cash and cash equivalents include cash in banks and financial instruments which mature within three months of the date of purchase. Concentration of Credit Risk Financial instruments that potentially subject Lucas to concentration of credit risk consist of cash and accounts receivable. Cash balances exceeded FDIC insurance protection levels by approximately $0 at December 31, 2009 and at certain points throughout the quarter subjecting Lucas to risk related to the uninsured balance. Lucas deposits are held at large established bank institutions and it believes that the risk of loss associated with these uninsured balances is remote. 7 Accounts receivable are recorded at invoiced amount and generally do not bear interest. Any allowance for doubtful accounts is based on management's estimate of the amount of probable losses due to the inability to collect from customers. As of December 31, 2009, no allowance for doubtful accounts has been recorded . Lucas oil and gas accounts receivable are collateral to the Revolving Line of Credit with Amegy Bank. Sales to one customer comprised 90% and 89% of Lucas total oil and gas r evenues for the three and nine months ended December 31, 2009, respectively. Lucas believes that, in the event that its primary customer was unable or unwilling to continue to purchase Lucas production, there are several alternative buyers for its produc tion at comparable prices. Marketable Securities Lucas reports its short-term investments and other marketable securities at fair value in accordance with ASC 825 Financial Instruments . At December 31, 2009, Lucas' short-term investments consisted of shares of common stock held in Bonanza Oil & Gas, Inc. ( Bonanza ). ASC 825 allows the Company the option to value its financial assets and liabilities at fair value on an investment by investment basis, and the changes in the fair value of assets and liabilities are reported in Lucas results of operations in the period that the change in fair value occurs. For the nine month period ended December 31, 2009 Lucas reported a non-cash unrealized loss on its Bonanza shares of common stock of $124,756. For the nine month period ended December 31, 2009 Lucas realized a loss on the sale of a portion of the Bonanza shares held totaling $28,785. Fair Value of Financial Instruments As of December 31, 2009, the fair value of cash, accounts receivable and accounts payable approximate carrying values because of the short-term maturity of these instruments. Oil and Gas Properties, Full Cost Method Lucas uses the full cost method of accounting for oil and gas producing activities. Costs to acquire mineral interests in oil and gas properties, to drill and equip exploratory wells used to find proved reserves, and to drill and equip development wells including directly related overhead costs and related asset retirement costs are capitalized. Under this method, all costs, including internal costs directly related to acquisition, exploration and development activities are capitalized as oil and gas property costs on a county by country basis. Properties not subject to amortization consist of exploration and development costs which are evaluated on a property-by-property basis. Amortization of these unproved property costs begins when the properties become proved or their values become impaired. Lucas assesses the realizability of unproved properties, if any, on at least an annual basis or when there has been an indication that impairment in value may have occurred. Impairment of unproved properties is assessed based on management's intention with regard to future exploration and development of individually significant properties and the ability of Lucas to obtain funds to finance such exploration and development. If the results of an assessment indicate that the properties are impaired, the amount of the impairment is added to the capitalized costs to be amortized. Costs of oil and gas properties are amortized using the units of production method. Amortization expense calculated per equivalent physical unit of production amounted to $20.56 per barrel of oil equivalent ( BOE ) for the fiscal year ended March 31, 2009 and $20.63 for the nine month period ended December 31, 2009. Ceiling Test In applying the full cost method, Lucas performs an impairment test (ceiling test) at each reporting date, whereby the carrying value of property and equipment is compa red to the estimated present value, of its proved reserves discounted at a 10-percent interest rate of future net revenues, based on current economic and operating conditions at the end of the period, plus the cost of properties not being amortized, plus the lower of cost or fair market value of unproved properties included in costs being amortized, less the income tax effects related to book and tax basis differences of the properties. If capitalized costs exceed this limit, the excess is charged as an impairment expense. As of December 31, 2009 no impairment of oil and gas properties was recorded. 8 Furniture and Office Equipment Furniture and office equipment are stated at cost. Depreciation is computed on a straight-line basis over the estimated useful lives of two to five years. Deferred Taxes Deferred taxes are provided on the liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carry-forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and accrued tax liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Earnings per Share of Common Stock Basic and diluted net income per share calculations are calculated on the basis of the weighted average number of common shares outstanding during the reporting period. Purchases of treasury stock reduce the outstanding shares commencing on the date that the stock is purchased. Common stock equivalents are excluded from the calculation when a loss is incurred as their effect would be anti-dilutive. On December 31, 2009 all options and warrants outstanding were out of the money ; and are therefore, anti-dilutive and excluded from the calculation of basic and diluted net income (loss) earnings per share. Revenue and Cost Recognition Lucas recognizes oil and natural gas revenue under the sales method of accounting for its interests in producing wells as oil and natural gas is produced and sold from those wells. Oil and natural gas sold by Lucas is not significantly different from Lucas share of production. Costs associated with production are expensed in the period incurred. Recent Accounting Pronouncements In April 2009, the ASC 820-10-65 , Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly to amend A SC 820 Fair Value Measurement and Disclosures. ASC 820 -10-65 provides additional guidance for estimating fair value in accordance with ASC 820 when the volume and level of activity for an asset or liability has significantly decreased. In addition, ASC 820-10-65 includes guidance on identifying circumstances that indicate a transaction is not orderly. ASC 820-10-65 is effective for interim and annual reporting periods ending after June 15, 2009. The Company is currently assessing the impact, if any, t hat the adoption of this pronouncement will have on the Company s operating results, financial position or cash flows. In December 2008, the SEC released Final Rule, Modernization of Oil and Gas Reporting The new disclosure requirements include provisions that permit the use of new technologies to determine proved reserves if those technologies have been demonstrated empirically to lead to reliable conclusions about reserve volumes. The new requirements also will allow companies to disclose their probable and possible reserves to investors. In addition, the new disclosure requirements require that companies 1) report the independence and qualifications of its reserves preparer, 2) file reports when a third party is relied upon to prepare reserves estimates or conduct a reserves audit, 3) report oil and gas reserves using an average price based upon the prior 12-month period rather than year-end prices. The new disclosure requirements are effective for financial statements for fiscal years ending on or after December 31, 2009. Early adoption is not permitted. The Company is currently assessing the impact, if any that the adoption of the pronouncement will have on the Company s operating results, financial position or cash flows. In June 2009, the FASB issued ASC 105, Generally Accepted Accounting Principles to establish the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under the authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date, ASC 105 superseded all then existing non-SEC accounting and reporting standards. 9 All other non-grandfathered non-SEC accounting literature not included in ASC 105 became non-authoritative. SFAS 168 is effective for financial statements issued for interim and annual periods ending after September 15, 2009. The adoption of ASC 105 did not impact our results of operations or financial condition. Lucas does not expect that any other recently issued accounting pronouncements will have a significant impact on the financial statements of the Company. NOTE 4 - FAIR VALUE MEASUREMENTS The carrying values of cash and cash equivalents, accounts receivable and accounts payable (including income taxes payable and accrued expenses) included in the accompanying consolidated balance sheets approximated fair value at December 31, 2009, and they are not presented in the following table associated with the fair value measurement of Lucas investments. ASC 820 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. As presented in the table above, this hierarchy consists of three broad levels. Level 1 inputs on the hierarchy consist of unadjusted quoted prices in active markets for identical assets and liabilities and have the highest priority. Level 2 inputs consist of fair values of the investment in commodity futures contracts, which are estimated valuations provided by counterparties using the Black-Scholes model based upon the forward commodity price curves as of the end of the quarter, implied volatilities of commodities, and a risk free rate (using the treasury yield as of the end of the quarter). Level 3 inputs have the lowest priority. Lucas uses appropriate valuation techniques based on the available inputs to measure the fair values of its assets and liabilities. When available, Lucas measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. The following methods and assumptions were used to estimate the fair values of the assets and liabilities in the table above. LEVEL 1 FAIR VALUE MEASUREMENTS Short-term Investments in Marketable Securities The fair values of these investments are based on quoted market prices. Lucas' short-term investments as of December 31, 2009 consisted entirely of trading securities which are subject to market fluctuations. MARKETABLE SECURITIES At March 31, 2009, Lucas held 3,666,700 shares of Bonanza common stock. During the nine months ended December 31, 2009, Lucas sold 1,516,000 shares of Bonanza common stock with a realized loss of $28,785, net of commissions. During the three months and nine months ended December 31, 2009, pursuant to mark-to-market accounting, Lucas reported a non-cash unrealized loss on Bonanza common shares held totaling $103,200 and $124,756, respectively. On December 31, 2009, Lucas held 2,150,700 shares of Bonanza common stock. On January 20, 2010, Bonanza effected a two for one forward stock split, and post split Lucas holds 4,301,400 shares of Bonanza common stock. On May 2, 2008, Lucas purchased six commodity contracts that were linked to the NYMEX crude oil futures contracts. At the time the contracts were closed out in July 2008, Lucas had a realized loss on the NYMEX contracts totaling $121,273. 10 NOTE 5 OIL AND GAS PROPERTIES LEI 2009-II and LEI 2010-III Capital Program On July 28, 2009, Lucas began the LEI 2009-II ( LEI
